Day, J.
I concur in the conclusions of the dissenting opinion of my brother Beok. The measure of damages should depend upon and bear a relation to the contract, for the breach of which damage is claimed. A party who has a contract for service by the month, either with or without stipulation as to price, sustains a damage by the breach of the contract, which is susceptible of easy determination. If he has not neglected to avail himself of opportunities for employment, the measure of his damage is the sum agreed to be paid, or the reasonable value of his services for the time for which he was employed. A party who, like these defendants, has a contract under which he is to receive a certain per centum upon specific articles sold, may make much more or much less than the party who is employed by the month. If there is a breach of his contract, he may be damaged much more, or much less, than the other. If damaged less, he ought not to recover as much; if damaged more, he ought to be compensated for his loss. In case of a breach of contract these two persons ought not to be reduced to the same measure of recovery. The law ought not to construct a Procrustean bed, upon which both parties are compelled to lie, and which both, even by mutilation if necessary, are compelled to fit.